[Cite as State v. Gomez, 2021-Ohio-1357.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              DEFIANCE COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                               CASE NO. 4-20-12

       v.

RODNEY G. GOMEZ,                                         OPINION

       DEFENDANT-APPELLANT.




                         Appeal from Defiance Municipal Court
                            Trial Court No. CRB 9701038

                                     Judgment Affirmed

                             Date of Decision: April 19, 2021




APPEARANCES:

        Ian A. Weber for Appellant

        Harvey D. Hyman for Appellee
Case No. 4-20-12


MILLER, J.

       {¶1} This is an appeal by defendant-appellant, Rodney G. Gomez, from a

decision of the Defiance Municipal Court denying his application to have the record

of his criminal conviction sealed. The essence of Gomez’s appeal is that the trial

court failed to make appropriate findings denying his application. For the reasons

that follow, we affirm the judgment of the trial court.

       {¶2} On September 28, 1997, Gomez was arrested after a physical altercation

with his wife in the presence of several of their children. Oct. 20, 2020 Tr. at 6-7.

Gomez admitted to the police he had gotten angry and struck his wife. Id. The next

day, a complaint charging a first-degree misdemeanor offense of domestic violence

in violation of then existing Defiance Codified Ordinance 636.17(A)(1) was filed

against Gomez. That same day, Gomez appeared in open court without counsel and

entered a plea of guilty to the charge. The court’s sentencing entry filed on

September 30, 1997, shows Gomez was fined $500 and sentenced to serve 90 days

in jail with one day’s credit. The fine and jail term were stayed on the conditions

that Gomez have no similar violations of law, maintain good behavior, and obtain

an assessment and follow all counseling recommendations.

       {¶3} In a journal entry filed on June 25, 1998, the trial court acknowledged

Gomez had successfully completed treatment through Charter Counseling Center of

Defiance. Consequently, the court suspended the fine and jail sentence on the


                                         -2-
Case No. 4-20-12


condition Gomez have no similar violations and maintain good behavior for one

year.

        {¶4} On August 2, 2018, Gomez, through retained counsel, filed a motion to

withdraw his guilty plea and to set aside the conviction pursuant to Crim.R. 32.1.

The basis of the motion was the trial court’s failure during the original plea colloquy

to advise Gomez of the firearm disqualifier attendant to a first-degree misdemeanor

conviction for domestic violence. The court conducted a hearing on the motion on

November 28, 2018. After hearing from both parties, the court granted Gomez’s

motion to withdraw his plea. The conviction was set aside and Gomez immediately

proceeded to enter a negotiated plea to an amended charge of domestic violence, in

violation of Defiance Codified Ordinance 537.14(c), a misdemeanor of the fourth

degree.1 Thereafter, the trial court adopted a jointly-recommended sentence and

ordered Gomez to serve 30 days in jail with all 30 days suspended and to pay a fine

of $250 with the full amount suspended.               There were no conditions on the

suspensions. The court journalized its decision in an entry filed that same day.

        {¶5} On July 15, 2020, Gomez filed an application to seal the record of his

conviction pursuant to R.C. 2953.32. The City of Defiance filed an objection on




1 This code provision reads: “No person, by threat of force, shall knowingly cause a family or
household member to believe that the offender will cause imminent physical harm to the family or
household member.” There is no indication in the record as to why, in amending the offense, the
parties chose to maintain the offense as domestic violence, albeit a misdemeanor of the fourth
degree, but still an offense of violence under R.C. 2901.01(A)(9).
                                              -3-
Case No. 4-20-12


October 20, 2020, contending there was a legitimate governmental interest in

maintaining the record of the domestic-violence conviction. Additionally, the city

suggested Gomez had already received a benefit by being allowed to plea to a

reduced charge which the city contended eliminated any firearm disability and,

therefore, diminished his need to have the record of the conviction sealed.

       {¶6} The trial court conducted a hearing on the motion on October 20, 2020.

At the beginning of the hearing, the court noted an investigation was done by the

probation department and was submitted to the court.          Oct. 20, 2020 Tr. at 3.

Initially, the trial court reviewed the criteria for the sealing of criminal convictions

and then permitted counsel to each address the court regarding their respective

positions. Gomez did not testify and presented no evidence at the hearing.

       {¶7} After hearing from the attorneys, the court found Gomez was an eligible

offender as defined in R.C. 2953.31(A)(1), with his only conviction being the instant

offense which was not listed among the excluded offenses of R.C. 2953.36. Id. at

8-9. Additionally, the court found all sentencing requirements to have been satisfied

and the requisite period of time identified in R.C. 2953.32(A)(1)(c) had passed in

order for the application to be filed. Id. at 9. Next, the court considered the criteria

of R.C. 2953.32(C)(1) and found there were no criminal proceedings pending

against Gomez in any other court and that Gomez had been rehabilitated, as no

additional criminal complaints had ever been filed against him. Id. Finally, the


                                          -4-
Case No. 4-20-12


court considered the objections filed by the prosecutor and weighed the

governmental interest in maintaining the record against Gomez’s reasons to have

the record sealed. Id. at 9-11. After consideration of the statutory criteria, the court

denied Gomez’s application finding the governmental interest in maintaining the

records outweighed Gomez’s interest in having the records sealed. Id. at 11.

       {¶8} From this decision, Gomez filed the instant appeal asserting two

assignments of error for our consideration.

                             Assignment of Error No. I

       The trial court erred in denying the appellant’s application to seal
       the record of his misdemeanor conviction.

                            Assignment of Error No. II

       The trial court as a matter of law erred by denying the appellant’s
       motion to seal his record.

       {¶9} In his first assignment of error, Gomez contends the trial court erred by

not making factual findings required by R.C. 2953.32. His second assignment of

error generally claims the court failed to weigh his interests against the

governmental interests in maintaining the records. As outlined above, the trial court

made the requisite findings including the weighing of the party’s interests. Because

of their similarities, we elect to address both assignments of error collectively.

       {¶10} “Expungement is a post-conviction relief proceeding which grants a

limited number of convicted persons the privilege of having record of their [ ]


                                          -5-
Case No. 4-20-12


conviction sealed, should a court in its discretion so decide.” State v. Smith, 3d Dist.

Marion No. 9-04-05, 2004-Ohio-6668, ¶ 9. “Expungement is an act of grace created

by the state” and is therefore a privilege, not a right. Koehler v. State, 10th Dist.

Franklin No. 07AP-913, 2008-Ohio-3472, ¶ 14, citing State v. Simon, 87 Ohio St.3d

531, 533 (2000), quoting State v. Hamilton, 75 Ohio St.3d 636, 639 (1996).

        {¶11} Ohio’s expungement statutes, R.C. 2953.31 et seq., permit an eligible

offender to apply to the sentencing court for an order to seal the record of his or her

conviction. State v. Bell, 6th Dist. Wood. No. WD-19-065, 2020-Ohio-3750, ¶ 11.

R.C. 2953.31 provides the definitions of an “eligible offender,” stating in relevant

part:

        (A)(1) “Eligible offender” means either of the following:

        (a) Anyone who has been convicted of one or more offenses, but not
        more than five felonies, in this state or any other jurisdiction, if all of
        the offenses in this state are felonies of the fourth or fifth degree or
        misdemeanors and none of those offenses are an offense of violence
        or a felony sex offense and all of the offenses in another jurisdiction,
        if committed in this state, would be felonies of the fourth or fifth
        degree or misdemeanors and none of those offenses would be an
        offense of violence or a felony sex offense;

        (b) Anyone who has been convicted of an offense in this state or any
        other jurisdiction, to whom division (A)(1)(a) of this section does not
        apply, and who has not more than one felony conviction, not more
        than two misdemeanor convictions, or not more than one felony
        conviction and one misdemeanor conviction in this state or any other
        jurisdiction. * * *




                                           -6-
Case No. 4-20-12


R.C. 2953.31 (Oct. 29, 2018) ((current version at R.C. 2953.31(A)(1) (Apr. 12,

2021)).


       {¶12} Upon the filing of an application for the sealing of a record of

conviction, R.C. 2953.32(C)(1) directs the court to make certain determinations as

follows:

       (a) Determine whether the applicant is an eligible offender or
       whether the forfeiture of bail was agreed to by the applicant and the
       prosecutor in the case. * * *
       (b) Determine whether criminal proceedings are pending against the
       applicant;
       (c) If the applicant is an eligible offender who applies pursuant to
       division (A)(1) of this section, determine whether the applicant has
       been rehabilitated to the satisfaction of the court;
       (d) If the prosecutor has filed an objection in accordance with
       division (B) of this section, consider the reasons against granting the
       application specified by the prosecutor in the objection;
       (e) Weigh the interests of the applicant in having the records
       pertaining to the applicant’s conviction or bail forfeiture sealed
       against the legitimate needs, if any, of the government to maintain
       those records.

R.C. 2953.32(C)(1) (Apr. 8, 2019) ((current version at R.C. 2953.32(C)(1) (Apr. 12,

2021)).

       {¶13} “The statutory requirements are independent of one another and are in

the conjunctive.” State v. Krantz, 8th Dist. Cuyahoga No. 82439, 2003-Ohio-4568,

¶ 23. Accordingly, if the applicant fails to satisfy any one of these requirements, the

trial court must deny the application. Id. Additionally, in considering an application

for the sealing of the record of a conviction pursuant to R.C. 2953.32, the trial court

                                         -7-
Case No. 4-20-12


“‘must weigh the interest of the public’s need to know as against the individual’s

interest in having the record sealed, and must liberally construe the statute so as to

promote the legislative purpose of allowing expungements.’” State v. Smith, 8th

Dist. Cuyahoga No. 91853, 2009-Ohio-2380, ¶ 7, quoting State v. Hilbert, 145 Ohio

App.3d 824, 827 (8th Dist.2001).

        {¶14} An appellate court generally reviews a trial court’s disposition of an

application to seal a record of conviction under an abuse of discretion standard.2

State v. D.D.G., 8th Dist. Cuyahoga Nos. 108291 and 108342, 2019-Ohio-4982, ¶

13. An abuse of discretion occurs where the trial court’s decision is arbitrary,

unreasonable, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).

        {¶15} In support of his assignment of error Gomez contends the trial court

did not make any of the necessary findings as required by R.C. 2953.32(C)(1). We

are at a loss to understand this claim as the trial court clearly reviewed the statutory

criteria on the record. As stated above, the court found Gomez to be an eligible

offender who waited the requisite amount of time prior to filing his application. Oct.

20, 2020 Tr. at 8-9. The court noted the amended domestic violence offense, while

expungable under the statute, was still classified as an offense of violence. Id. at 4.


2
  Whether an applicant satisfies the definition of an “eligible offender” entitled to have records
sealed is an issue of law for a reviewing court to decide de novo. State v. Helfrich, 3d Dist. Seneca
Nos. 13-17-30, 13-17-31 and 13-17-32, 2018-Ohio-638 ¶ 13, citing State v. Weiss, 10th Dist.
Franklin No. 14AP-957, 2015-Ohio-3015, ¶ 5.
                                                -8-
Case No. 4-20-12


Further, the court found Gomez “has no other proceedings pending at this time, he’s

not under the jurisdiction of any other Court at this time.” Id. at 9. Next, the court

considered the issue of rehabilitation and stated, “He does certainly indicate that

there’s been progress in his life, rehabilitation I think is certainly there based on the

fact that he has continued to be a good citizen over these years and we haven’t had

any further complaints from this victim or any other victims since that time.” Id.

       {¶16} Finally, the court considered the objection filed by the prosecutor and

weighed Gomez’s interest in having the record sealed against those stated by the

prosecutor. In support of the application, Gomez’s attorney simply stated that

Gomez and his wife raised five children, this conviction was the only blemish on

Gomez’s record and he would like to have the record sealed as he would soon be

retiring from his job at the General Motors plant in Defiance. Oct. 20, 2020 Tr. at

4-5. In reply, the prosecutor recounted the details surrounding the original incident

that led to the domestic violence charge, the fact Gomez admitted to the police he

hit his wife and twice pled guilty to domestic violence charges related to that

conduct. Id. at 6-7. The prosecutor further indicated his opinion Gomez already

received a benefit because the amended charge reduced the severity of the

conviction to a misdemeanor of the fourth degree and eliminated any firearm

prohibition. Id. Having considered and balanced the respective interests, the court

determined Gomez’s interest did not outweigh the governmental interests in


                                          -9-
Case No. 4-20-12


maintaining the record of the incident and corresponding conviction. Id. at 11. The

trial court stated, in part:

       * * * As I weigh these interests, I’ve got the Defendant saying, you
       know, I’d really like to have it sealed without any really good reason
       versus the State’s interest saying well look, the activity clearly was a
       first-degree [domestic] violence that was amended down, we have an
       ongoing interest or need to then review that in case something like
       that would happen again. So, under these circumstances in this case,
       I find that actually the State’s interests outweigh the Defendant’s
       interests in keeping this and sealing the record. Not that I think he’s
       a bad guy or has a, [sic] I think he’s made some very positive progress
       and changed, but I do think the State has an overwhelming interest to
       keep these issues relating to domestic violence like this as a record
       because again, this is something that the State emphasizes that we
       want to know the folks that have been involved in that type of activity.
       And again, the Defendant was involved in that activity by his own,
       and again I give him credit, by his own admission and by his prior
       conviction. So, unfortunately, * * * for you Mr. Gomez, I am going
       to deny your application because again, in this case I just find that the
       State’s interests outweigh yours. * * *

Id.

       {¶17} Because the trial court did review the statutory criteria and made the

requisite determinations on the record, we find no merit in Gomez’s complaint that

the trial court failed to make findings as required by R.C. 2953.32(C)(1).

       {¶18} Although not specifically raised in his argument, it may be inferred

that Gomez takes exception to the brevity of the trial court’s journal entry denying

his application which simply states, “WHEREUPON, it is hereby ORDERED that

the Defendant’s motion to seal this case is hereby denied.” The trial court must

place its findings on the record for review, either at the hearing on the application

                                         -10-
Case No. 4-20-12


or, in its journal entry. Beachwood v. D.Z., 8th Dist. No. 94024, 2010-Ohio-3320,

¶ 7. Because the trial court’s reasoning was clearly explained in the transcript of

the proceedings, our review is not hampered by the simple entry denying Gomez’s

application. See Smith, 2009-Ohio-2380, at ¶ 12 (the trial court detailed its reasons

for denying an application for expungement on the record, but not in its journal

entry).

          {¶19} The trial court was in the best position to consider Gomez’s

application to seal the record of his conviction. Gomez has failed to demonstrate

that the trial court’s review of the statutory criteria, including weighing of the

respective interests, was arbitrary, unreasonable or unconscionable. Therefore, we

find no abuse of discretion by the court below.

          {¶20} For all these reasons the assignments of error are overruled.

          {¶21} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Defiance Municipal Court is affirmed.

                                                                  Judgment Affirmed

SHAW, J., concurs.

WILLAMOWSKI, P.J., concurs in Judgment Only.

/jlr




                                          -11-